DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
On pages 8-10, Applicant argues that,
“…
Applicant respectfully submits that Landqvist and Ogawa, either alone or in combination, fail to disclose or suggest the foregoing features of amended independent claim 17.
Landqvist discloses a method for capturing video data, in which normal video frames covering an overall imaging area of the imaging sensor are captured at a base frame rate and then additional video frames covering a subarea of the overall imaging area are captured at a higher frame rate. See, Landqvist, paragraph [0005]. A higher frame rate video, covering the overall imaging area, may be generated from the normal video frames and intermediate video frames. See, Landgqvist, paragraph [0034]. The intermediate video frames may be generated based on the additional video frames covering the subarea and captured at the higher frame rate. /d.
Thus, Landqvist fails to disclose or suggest at least “capturing a first set of video frames corresponding to a first time duration,” “capturing a second set of video frames corresponding to a second time duration,” and “inserting a third set of video frames between a first frame and a second frame of the second set of video frames, wherein the third set of video frames is not captured by the imaging sensor of the electronic device,” as recited in amended independent claim 17 (emphasis added).
…
For at least the reasons discussed above, Landqvist and Ogawa, either alone or in combination, fail to disclose or suggest at least the above-cited features of amended independent claim 17, and thus, cannot render claim 17 obvious. Applicant respectfully requests 
In response, Examiner respectfully disagrees and submits that the third set of frames, as described in the Office Action, corresponds to the set of intermediate frames of Landqvist. In [0034], Landqvist states, “[a] high frame rate video may then be generated from the normal video frames and intermediate video frames combining the additional video frames with one or more of the preceding or subsequent normal video frames.” (emphasis added). Thus, the intermediate video frames are synthesized from captured video frames and not directly captured by the electronic device.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 24, 27-35, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Landqvist et al. (US 2016/0182866 A1 – hereinafter Landqvist) and Ogawa et al. (US 2015/0071605 A1 – hereinafter Ogawa).
	Regarding claim 17, Landqvist discloses a method for recording a video using an electronic device having an imaging sensor ([0054]; Fig. 4 – a method for recording a video using an electronic device 100 having an imaging sensor 112), comprising: capturing a first set of video frames corresponding to a first time duration ([0028] – generating a first set of normal video frames captured at a base frame rate, e.g. the set of normal video frames captured at the base frame rate before a motion is detected in step 320 of Fig. 3); capturing a second set of video frames corresponding to a second time duration ([0028] – generating a second set of normal video frames captured at a base frame rate during occurrences of the motion); inserting a third set of video frames between a first frame and a second frame of the second set of video frames, wherein the third set of video frames is not captured by the imaging sensor of the electronic device ([0034]; [0051] – inserting a third set of video frames, which comprises intermediate video frames, which are synthesized from captured video frames and not directly captured by the device – also see Response to Arguments above); and automatically generating a combined video including a first video segment and a second video segment ([0034]; [0051]; Fig. 3 – step 350 – generating a high frame rate video from the normal video frames and the intermediate frames), wherein: the first video segment corresponds to at least a part of the first set of video frames ([0028]; [0034] – the first video segment can be arbitrarily chosen as one of the following: (i) only a certain number of first frames of the first set of video frames,(ii) the same as the first set of video frames, or (iii) the first set of video frames plus a certain number of the first frames of third set of video frames); the second video segment corresponds to at least a part of the second set of video frames and the third set of video frames inserted in the second set of video frames ([0028]; [0034] – corresponding to the interpretations (i), (ii), and (ii) of the first video segment above, the second video segment can be one of the following: (i) the rest of the frames of the first set of video frames plus the intermediate frames plus the second normal video frames and other normal video frames captured after or during occurrence of the detected motion, (ii) the intermediate frames plus the second normal video frames and other normal video frames captured after or during occurrence of the detected motion or when no more motion being detected, or (iii) the rest of the intermediate frames (excluding those included in the first video segment) plus the second normal video frames and other normal video frames captured after or during occurrence of the detected motion).
Landqvist does not explicitly disclose the second video segment is associated with a second playback time duration greater than the second time duration.
(Fig. 8 – first set of video frames comprising frames F0 and F1, the second set of video frames comprising F2 and F3, the third set of video frames comprises frames I01(0.3), I01(0.6), I01(0.9) and/or I23(0.3), I23(0.6), and I23(0.9), the second video segment comprises frames I01(0.9), F2, I23(0.3), I23(0.6), and I23(0.9), etc., or the second video segment comprises I01(0.6), I01(0.9), F2, I23(0.3), I23(0.6), and I23(0.9), etc.), and the second video segment is associated with a second playback time duration greater than the second time duration (Fig. 8 – the second video segment is associated with a second playback starting from time of I01(0,9) to at least I23(0,9), which is greater than the second time duration, e.g. from time of F2 to time of F3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ogawa into the method for recording a video using the camera taught by Landqvist to implement playback in a slow motion mode as suggested in [0002] and [0061] of Landqvist.
Regarding claim 18, Landqvist also discloses capturing the first set of video frames corresponding to the first time duration further comprises: recording the first set of video frames at an original frame rate within the first time duration ([0028] – generating a first set of normal video frames captured at a base frame rate, e.g. the set of normal video frames captured at the base frame rate before a motion is detected in step 320 of Fig. 3).
([0028] – generating a second set of normal video frames captured at a base frame rate during occurrences of the motion).
Regarding claim 20, Landqvist also discloses the second set of video frames including the third set of video frames inserted therein has a video recording frame rate greater than the maximum frame rate of the imaging sensor ([0028]; [0030]; [0041]).
Regarding claim 21, Landqvist also discloses after the third set of video frames is inserted between the first frame and the second frame of the second set of video frames, a combination of the second and third sets of video frames has a video recording frame rate equal to or greater than 960 frames per second between the first frame and the second frame ([0030] – up to 1000 frames per second).
Regarding claim 24, see the teachings of Landqvist and Ogawa as discussed in claim 17 above. However, the proposed combination does not comprise the feature of “the combined video is associated with a playback frame rate of 30 frames per second.”
Ogawa further discloses a combined video is associated with a playback frame rate of 30 frames per second ([0049]-[0050]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Ogawa into the method in the combination proposed in claim 17 above to display the combined video stream in a conventional display device.
([0028] – buffering at least the additional video frames in a time interval between capturing two subsequent normal video frames); and generating the first video segment based on the first set of video frames and the buffered video frames ([0034] – the first video segment is generated using at least the first frame of the first set of video frames and the additional frames to generate intermediate frames).
Regarding claim 28, Landqvist also discloses the first video segment is associated with a first playback time duration equal to the first time duration ([0028]; [0034] – in one interpretation, Examiner interprets the first video segment comprises only the first set of video frames thus the first video segment is associated with a playback time duration equal to the first time duration).
Regarding claim 29, Landqvist also discloses generating the third set of video frames based on a least a part of the second set of video frames ([0034]; [0051] – the third set of video frames, which comprises intermediate video frames – the intermediate video frames are generated based on at least the second normal video frame, which is interpreted as one of the second set of video frames).
Regarding claim 30, Landqvist also discloses quantity of frames included in a first video segment is smaller than quantity of the frames of the first set of video frames ([0028]; [0034] – the first video segment can be arbitrarily chosen as one of the following: (i) only a certain number of first frames of the first set of video frames, (ii) the same as the first set of video frames, or(iii) the first set of video frames plus a certain number of the first frames of third set of video frames – interpretation (i) meets the limitation of claim 30).
Claim 31 is rejected for the same reason as discussed in claim 17 in view of Landqvist also disclosing an electronic device (Fig. 4; [0030]), comprising: a camera having an imaging sensor configured to generating video data (Fig. 4 – image sensor 112); a screen configured to display a representation of the video data ([0030] – a screen of the tablet computer or a smartphone); a processor configured to process the video data ([0056]); and a memory configured to store computer-executable instructions, which, when executed by the processor, cause the electronic device to perform the recited steps of the method ([0056]).
Claim 32 is rejected for the same reason as discussed in claim 18 above.
Claim 33 is rejected for the same reason as discussed in claim 19 above.
Claim 34 is rejected for the same reason as discussed in claim 20 above.
Claim 35 is rejected for the same reason as discussed in claim 21 above.
Claim 41 is rejected for the same reason as discussed in claim 27 above.
Claim 42 is rejected for the same reason as discussed in claim 28 above.
Claim 43 is rejected for the same reason as discussed in claim 29 above.
Claim 44 is rejected for the same reason as discussed in claim 30 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HUNG Q DANG/Primary Examiner, Art Unit 2484